DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7, line 2 delete “i.e.”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lisi et al. (US 2012/0170337).
With respect to claim 1, Lisi discloses a charge coil unit comprising: an inductor that generates an induced current based on power of a source
of power (L2 of receiver circuit generate and induced current based on power source 205 of transmitter 210, figure 2), a capacitor connected in series to the inductor (figures disclose that the inductor of the receiver is in series with a capacitor), and a circuit unit
provided to be able to charge the capacitor by the induced current generated in the
inductor (figures 4 and 5, 8-11 disclose diodes that are able to charge the capacitor based on current of the inductor, paragraph 0049).

With respect to claim 6, Lisi discloses the charge coil unit according to claim 2, further comprising: a connection terminal on a high voltage side, and a connection terminal on a low voltage side, wherein, of the inductor and the capacitor, the inductor is arranged on the low voltage side, and the capacitor is arranged on the high voltage side.  Figures 4 and 8 disclose that the capacitor is connected to a high voltage terminal “+” and the inductor is connected to a low voltage terminal “-”.
With respect to claim 7, Lisi discloses the charge coil unit according to claim 2, wherein the capacitor is an electronic component including two terminals, a positive terminal and a negative terminal.  Figures 8B and 8C disclose that the capacitor includes a positive and negative terminal.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lisi et al. (US 2012/0170337) in view of Campen (US 4,404513).

Lisi; however, does not expressly disclose a flywheel that supports a magnet, and that is arranged to be able to rotate according to the power of the source of power.
Campen discloses a flywheel supported permanent magnet for charging a battery of a lawnmower based on rotation according to an engine 11, figures 1, 3 and 5.
It would have been obvious to a person having ordinary skill in the art to have provided the circuit/receiver of Lisi in a vehicle/lawnmower, for the purpose of inducing power in the coils from different sources to charge a battery for that specific environment, for example.
With respect to claim 9, Lisi in view of Campen discloses a work machine comprising: the power unit according to claim 8; and a work mechanism that performs predetermined work by using the power of the source of power.  Campen discloses powering a lawnmower (col. 2, lines 41-57).
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 3 is allowable over the prior art of record, because the prior art of record does not disclose wherein the circuit unit comprises a first rectifier element connected in parallel to the capacitor, and a second rectifier element connected in parallel to the inductor and the capacitor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836